222 F.2d 367
Bernard H. TABOR, Appellant,v.William H. HARDWICK, Warden, U. S. Penitentiary, Atlanta, Georgia, Appellee.
No. 15477.
United States Court of Appeals Fifth Circuit.
May 20, 1955.
Rehearing Denied July 22, 1955.

See 224 F.2d 526.
Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Judge.
No appearance for appellant.
James W. Dorsey, U. S. Atty., Harvey H. Tisinger, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before RIVES and CAMERON, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.

The judgment appealed from is

1
Affirmed.